Citation Nr: 1102772	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from September 1942 to January 
1946. The appellant seeking benefits is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Baltimore, Maryland, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appeal was forwarded to the Board from the Waco, Texas, RO.  


FINDINGS OF FACT

1.  The Veteran died in February 2007.  

2.  No claim for VA benefits was pending at the time of the 
Veteran's death.


CONCLUSION OF LAW

The criteria for accrued benefits are not met.  38 U.S.C.A. § 
5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

However, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  As 
indicated below, this is the case with this appeal.

II.  Accrued Benefits

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
periodic monetary benefits (other than insurance and servicemen's 
indemnity) under laws administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death (hereinafter referred to as "accrued benefits") and due 
and unpaid for a period not to exceed two years.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the Veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision."

Accrued benefits include those the Veteran was entitled to at the 
time of death under an existing rating or the evidence physically 
or constructively of record at the time of the Veteran's death.  
See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot 
furnish additional evidence that could be used to substantiate 
her claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary' s death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death.  
38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 
353 (1993).

The Board notes that the applicable law was amended several years 
ago to remove the two-year limitation on accrued benefits.  See 
The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  This amendment is applicable 
only with respect to deaths occurring on or after December 16, 
2003.   

The appellant contends that she is eligible for her late father's 
unreimbursed medical expenses.  At the October 2010 hearing the 
appellant explained that due to the rapidly declining state of 
the Veteran's health he was unable to file an Improved Pension 
Eligibility Verification Report (EVR), which was received by VA 
in March 2007 subsequent to the Veteran's death.  The appellant 
further claims that because she and her sister have power of 
attorney for their father that the EVR they submitted should be 
honored.  

In the case at hand, however, the fact remains that the Veteran 
had no pending claim for VA benefits at the time of his death in 
February 2007.  The existence of such a claim is a prerequisite 
to entitlement to accrued benefits.  Absent such a claim, there 
is no basis for entitlement under 38 U.S.C.A. § 5121(a).  

Overall, it is the law and not the evidence that is dispositive 
in this case.  Lacking legal merit, the claim of entitlement to 
accrued benefits must be denied.  See generally Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


